Citation Nr: 1622597	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned at a May 2012 hearing at the RO.  A transcript has been associated with the record.

The issue on appeal was previously remanded by the Board in April 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and Social Security Administration disability records.  This was accomplished, and the claim was readjudicated in a September 2014 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a pulmonary disorder that is related to service, to include vaccines administered during service.  The Veteran has also indicated that he was exposed to asbestos and jet fumes while in service.  During the May 2012 Board hearing, the Veteran testified that he was aboard ship "all the time except for basic training."  He also stated that he was an aviation boatswain's mate in fuels and refueled aircraft on the flight deck and also processed and stored jet fuel.  He further indicated that "asbestos was everywhere."  

As noted above, the Board had previously remanded the Veteran's claim in April 2014, in pertinet part, to obtain outstanding VA treatment records.  A review of the newly obtained VA treatment records show diagnoses of COPD and "chronic asbestosis."  See August 2009 VA Pulmonary Consult Note; see also December 2013 VA treatment record showing a diagnosis of asbestosis.  VA treatment records also note that the Veteran was exposed to asbestos during his service in the Navy and post-service while working for asbestos.  

On remand, the AOJ should make a finding as to whether the Veteran's exposure to asbestos is conceded based on his assertion that he was exposed asbestos while serving on the USS America.  In this regard, the M21-1 requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1 procedures.  The AOJ has not performed development regarding this issue, to include contacting the JSRRC or other appropriate entity regarding the Veteran's asbestos exposure and making a determination regarding the Veteran's asbestos exposure before, during, and after service.  These actions must be taken before deciding the claim on its merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the JSRRC or other appropriate entity to verify whether the Veteran was exposed to asbestos during his active military service.  

2.  The AOJ should make a determination as to whether the Veteran was exposed to asbestos during military service, and then undertake any additional development  deemed necessary, to include the procurement of a VA examination and/or opinion.  

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




